--------------------------------------------------------------------------------

Exhibit 10.6
 
SECURITIES EXCHANGE AGREEMENT


THIS SECURITIES EXCHANGE AGREEMENT (hereinafter referred to as the “Agreement”),
is entered into as of this 1st day of April, 2009 (the “Closing Date”), by and
among A-PLUS INTERNATIONAL, LTD., a Nevada limited liabilty
company (“A-Plus”), UP-Tech Technology Co., Ltd, a company organized under the
laws of the Republic of China (“UP-Tech”) and all of the equity holders of
UP-Tech set forth on the signature page hereof (the “UP-Tech Shareholders”)
collectively referred to as the “Parties” and individually as a “Party.”)


W I T N E S S E T H


WHEREAS, the Parties desire that A-PLUS acquire all of the issued and
outstanding capitalization of UP-Tech from the UP-Tech Shareholders in exchange
for an aggregate of approximately 31.25% of the total outstanding shares of
A-PLUS on a fully-diluted basis and UP-Tech will be a wholly-owned subsidiary of
A-Plus.


WHEREAS, the Parties intend that the transaction contemplated herein (the
“Transaction”) qualify as a reorganization and tax-free exchange under Section
368(a) of the Internal Revenue Code of 1986, as amended.


NOW THEREFORE, on the stated premises and for and in consideration of the
foregoing recitals which are hereby incorporated by reference, the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the Parties hereto
agree as follows:


ARTICLE I
PLAN OF EXCHANGE


1.1        The Exchange.  Upon Closing (defined below), all of the UP-Tech
Shares issued and outstanding immediately prior to the Closing Date shall be
exchanged for the Exchange Shares. From and after the Closing Date, the UP-Tech
Shareholders shall no longer own any stock ownership interest in UP-Tech, and
the former Xodtec Shares shall represent the Exchange Shares issuable in
exchange therefor pursuant to this Agreement.  


1.2        Closing. The closing (“Closing”) of the transactions contemplated by
this Agreement shall occur as of the date hereof.  


1.3        Closing Events.  Upon Closing, each of the respective Parties hereto
shall execute, acknowledge, and deliver (or shall cause to be executed,
acknowledged, and delivered) any and all stock certificates, membership
certificates, officers’ certificates, opinions, financial statements, schedules,
agreements, resolutions, rulings, or other instruments required by this
Agreement to be so delivered hereunder together with such other items as may be
reasonably requested by the Parties hereto and their respective legal counsel in
order to effectuate or evidence the transactions contemplated hereby.  The
Closing may take place through the exchange of documents by fax, email and/or
express courier.  Upon Closing, the Exchange Shares shall be issued to the
UP-Tech Shareholders as set forth in Schedule B attached hereto.

 

--------------------------------------------------------------------------------

 

ARTICLE II
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF A-PLUS


As an inducement to, and to obtain the reliance of Xodtec, A-PLUS represents and
warrants as follows:


2.1        Organization.  A-PLUS is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada.  A-PLUS
has the power and is duly authorized, qualified, franchised, and licensed under
all applicable laws, regulations, ordinances, and orders of public authorities
to own all of its properties and assets and to carry on its business in all
material respects as it is now being conducted, including qualification to do
business as a foreign corporation in jurisdictions in which the character and
location of the assets owned by it or the nature of the business transacted by
it requires qualification.  The execution and delivery of this Agreement does
not, and the consummation of the transactions contemplated hereby will not,
violate any provision of A-PLUS’s Articles of Incorporation or By-Laws. A-PLUS
has taken all action required by law, its Articles of Incorporation, its
By-Laws, or otherwise to authorize the execution and delivery of this Agreement,
and A-PLUS has full power, authority, and legal right and has taken all action
required by law, its Articles of Incorporation, By-Laws, or otherwise to
consummate the transactions herein contemplated.


2.2        Approval of Agreement.  Board of Directors of A-PLUS have authorized
the execution and delivery of this Agreement by A-PLUS and has approved the
transactions contemplated hereby.


2.3        Absence of Certain Changes or Events.  Except as described herein:


(a)           except in the normal course of business, there has not been (i)
any material adverse change in the business, operations, properties, assets, or
condition of A-PLUS; or (ii) any damage, destruction, or loss to A-PLUS (whether
or not covered by insurance) materially and adversely affecting the business,
operations, properties, assets, or condition of A-PLUS;


(b)           A-PLUS has not (i) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent) not otherwise in the ordinary course of business; (ii) paid any
material obligation or liability not otherwise in the ordinary course of
business (absolute or contingent) other than current liabilities reflected in or
shown on the most recent A-PLUS consolidated balance sheet, and current
liabilities incurred since that date in the ordinary course of business; (iii)
sold or transferred, or agreed to sell or transfer, any of its assets,
properties, or rights not otherwise in the ordinary course of business; (iv)
made or permitted any amendment or termination of any contract, agreement, or
license to which they are a party not otherwise in the ordinary course of
business if such amendment or termination is material, considering the business
of A-PLUS; or (v) issued, delivered, or agreed to issue or deliver to any third
party any membership interests, bonds or other corporate securities including
debentures (whether authorized and unissued or held as treasury stock);

 
2

--------------------------------------------------------------------------------

 

(c)           neither the execution and the delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will conflict with, result
in a breach of, constitute a default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify, or cancel, or
require any notice under any agreement, contract, lease, license, instrument, or
other arrangement to which A-PLUS is a party or by which it is bound or to which
any of its assets is subject; and


(d)           no litigation, proceeding, investigation, or inquiry is pending
or, to the best knowledge of A-PLUS threatened, which might result in an action
to enjoin or prevent the consummation of the transactions contemplated by this
Agreement.




ARTICLE III
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF XODTEC


As an inducement to, and to obtain the reliance of A-PLUS, Xodtec represents and
warrants as follows:


3.1        Organization.  Xodtec is a corporation duly organized, validly
existing, and in good standing under the laws of the Country of Poland, and has
the corporate power and is duly authorized, qualified, franchised, and licensed
under all applicable laws, regulations, ordinances, and orders of public
authorities to own all of its properties and assets and to carry on its business
in all material respects as it is now being conducted, and there is no
jurisdiction in which it is not qualified in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any
provision of Xodtec’s Articles of Incorporation or Bylaws. Xodtec has taken all
action required by law, its Articles of Incorporation, its Bylaws, or otherwise
to authorize the execution and delivery of this Agreement, and Xodtec has full
power, authority, and legal right and has taken all action required by law, its
Articles of Incorporation, Bylaws, or otherwise to consummate the transactions
herein contemplated.


3.2        Capitalization.  Xodtec’s authorized capitalization consists of
_______ (____) shares of stock, of which all are issued and outstanding as of
Closing.  All issued and outstanding shares are legally issued, fully paid, and
non-assessable and not issued in violation of the pre-emptive or other rights of
any person.  


3.3        Absence of Certain Changes or Events.  Except as described herein:


(a)           except in the normal course of business, there has not been (i)
any material adverse change in the business, operations, properties, assets, or
condition of Xodtec; or (ii) any damage, destruction, or loss to Xodtec (whether
or not covered by insurance) materially and adversely affecting the business,
operations, properties, assets, or condition of Xodtec;

 
3

--------------------------------------------------------------------------------

 

(b)           Xodtec has not (i) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent) not otherwise in the ordinary course of business; (ii) paid any
material obligation or liability not otherwise in the ordinary course of
business (absolute or contingent) other than current liabilities reflected in or
shown on the most recent Xodtec consolidated balance sheet, and current
liabilities incurred since that date in the ordinary course of business; (iii)
sold or transferred, or agreed to sell or transfer, any of its assets,
properties, or rights not otherwise in the ordinary course of business; (iv)
made or permitted any amendment or termination of any contract, agreement, or
license to which they are a party not otherwise in the ordinary course of
business if such amendment or termination is material, considering the business
of Xodtec; or (v) issued, delivered, or agreed to issue or deliver to any third
party any stock, bonds or other corporate securities including debentures
(whether authorized and unissued or held as treasury stock);


(c)           neither the execution and the delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will conflict with, result
in a breach of, constitute a default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify, or cancel, or
require any notice under any agreement, contract, lease, license, instrument, or
other arrangement to which Xodtec is a party or by which it is bound or to which
any of its assets is subject; and


(d)           no litigation, proceeding, investigation, or inquiry is pending
or, to the best knowledge of Xodtec threatened, which might result in an action
to enjoin or prevent the consummation of the transactions contemplated by this
Agreement.


3.4        Approval of Agreement.  The Board of Directors of Xodtec (the “Xodtec
Board”) and the Xodtec Shareholders have authorized the execution and delivery
of this Agreement by Xodtec and have approved this Agreement and the
transactions contemplated hereby.


3.5        Ownership of Xodtec Shares.  The Xodtec Shareholders are the only
legal and beneficial owners of the Xodtec Shares, free and clear of any claims,
charges, equities, liens, security interests, and encumbrances whatsoever, and
the Xodtec Shareholders have full right, power, and authority to transfer,
assign, convey, and deliver the Xodtec Shares; and delivery of such stock upon
Closing will convey to A-PLUS good and marketable title to such shares free and
clear of any claims, charges, equities, liens, security interests, and
encumbrances except for any such claims, charges, equities, liens, security
interests, and encumbrances arising out of such shares being held by Xodtec.




ARTICLE IV
SPECIAL COVENANTS


4.1        Actions of Xodtec Shareholders.  Prior to the Closing, Xodtec shall
cause the following actions to be taken by the written consent of the Xodtec
Shareholders:


(a)           the approval of this Agreement and the transactions contemplated
hereby and thereby; and

 
4

--------------------------------------------------------------------------------

 

(b)           such other actions as the directors of Xodtec may determine are
necessary or appropriate.


4.2        Actions of A-PLUS Members.  At or prior to Closing, A-PLUS shall
cause the following actions to be taken by the written consent of all the
members of A-PLUS:


(a)           the approval of this Agreement and the transactions contemplated
hereby and thereby; and


(b)           such other actions as the Managers of A-PLUS may determine are
necessary or appropriate.


4.3        Access to Properties and Records.  Xodtec and A-PLUS have each
afforded the officers and authorized representatives of the other reasonable
access to the properties, books, and records of Xodtec or A-PLUS in order that
each may have full opportunity to make such reasonable investigation as it shall
desire to make of the affairs of the other, and each has furnished the other
with such additional financial and operating data and other information as to
the business and properties of Xodtec or A-PLUS as the other has reasonably
requested.


4.4        Delivery of Books and Records.  Upon Closing, Xodtec shall deliver to
A-PLUS, the originals of the corporate minute books, books of account,
contracts, records, and all other books or documents of Xodtec now in the
possession or control of Xodtec or its representatives and agents.


4.5        Indemnification.


(a)           A-PLUS hereby agrees to indemnify Xodtec and each of the officers,
agents and directors of Xodtec as of the date of execution of this Agreement
against any loss, liability, claim, damage, or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing, or defending against any litigation, commenced or threatened, or any
claim whatsoever), to which it or they may become subject arising out of or
based on any inaccuracy appearing in or misrepresentation made in Article II.


(b)           Xodtec hereby agrees to indemnify A-PLUS and each of the officers,
agents and directors of A-PLUS as of the date of execution of this Agreement
against any loss, liability, claim, damage, or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing, or defending against any litigation, commenced or threatened, or any
claim whatsoever), to which it or they may become subject arising out of or
based on any inaccuracy appearing in or misrepresentation made under Article
III.




ARTICLE V
MISCELLANEOUS


5.1        Governing Law.  This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of the United States of America
and, with respect to matters of state law, with the laws of Nevada.  Any dispute
arising under or in any way related to this Agreement will be submitted to
binding arbitration before a single arbitrator by the American Arbitration
Association in accordance with the Association’s commercial rules then in
effect. The arbitration will be conducted in New York, New York. The decision of
the arbitrator will set forth in reasonable detail the basis for the decision
and will be binding on the parties. The arbitration award may be confirmed by
any court of competent jurisdiction.

 
5

--------------------------------------------------------------------------------

 

5.2        Notices.  Any notices or other communications required or permitted
hereunder shall be sufficiently given if personally delivered to it or sent by
registered mail or certified mail, postage prepaid, or by prepaid telegram and
any such notice or communication shall be deemed to have been given as of the
date so delivered, mailed, or telegraphed.


5.3        Attorney’s Fees. In the event that any party institutes any action or
suit to enforce this Agreement or to secure relief from any default hereunder or
breach hereof, the breaching party or parties shall reimburse the non-breaching
party or parties for all costs, including reasonable attorneys’ fees, incurred
in connection therewith and in enforcing or collecting any judgment rendered
therein.


5.4        Confidentiality. A-PLUS, on the one hand, and Xodtec and the Xodtec
Shareholders, on the other hand, will keep confidential all information and
materials regarding the other Party designated by such Party as
confidential.  The provisions of this Section 5.4 shall not apply to any
information which is or shall become part of the public domain through no fault
of the Party subject to the obligation from a third party with a right to
disclose such information free of obligation of confidentiality. Xodtec and
A-PLUS agree that no public disclosure will be made by either Party of the
existence of the Transaction or the letter of intent or any of its terms without
first advising the other Party and obtaining its prior written consent to the
proposed disclosure, unless such disclosure is required by law, regulation or
stock exchange rule.


5.5        Expenses.  Except as otherwise set forth herein, each Party shall
bear its own costs and expenses associated with the transactions contemplated by
this Agreement.  Without limiting the generality of the foregoing, all costs and
expenses incurred by A-PLUS and Xodtec after the Closing shall be borne by the
surviving entity.


5.6        Schedules; Knowledge.  Each Party is presumed to have full knowledge
of all information set forth in the information disclosed and delivered by the
other Party pursuant to this Agreement.


5.7        Third Party Beneficiaries.  This Agreement is solely between A-PLUS,
Xodtec and the Xodtec Shareholders, and, except as specifically provided, no
director, officer, stockholder, employee, agent, independent contractor, or any
other person or entity shall be deemed to be a third party beneficiary of this
Agreement.


5.8        Entire Agreement.  This Agreement represents the entire agreement
between the Parties relating to the Transaction. There are no other courses of
dealing, understandings, agreements, representations, or warranties, written or
oral, except as set forth herein.

 
6

--------------------------------------------------------------------------------

 

5.9        Survival.  The representations and warranties of the respective
Parties shall survive the Closing Date and the consummation of the transactions
herein contemplated.


5.10      Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.


5.11      Amendment or Waiver.  Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and may be enforced concurrently herewith, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  This Agreement may only be amended by a writing signed
by all Parties hereto, with respect to any of the terms contained herein, and
any term or condition of this Agreement may be waived or the time for
performance hereof may be extended by a writing signed by the Party or Parties
for whose benefit the provision is intended.




(The rest of this page left intentionally blank.)

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
authorized and executed as of the date first above-written.




A-PLUS INTERNATIONAL, LTD.
 
XODTEC TECHNOLOGY CO., LTD.,
                   
By:
/s/ Su, Yao-Ting  
By:
/s/ Yu, Yuan-Ming
Name:
Yao-Ting Su  
Name:
Yuan-Ming Yu
Title:  
Manager  
Title:
General Manager




8

--------------------------------------------------------------------------------